Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.

DETAILED ACTION
This is in response to the application filed September 27, 2019 in which claims 1-10, and 18-20 were presented for examination, of which claims 3 and 5 were cancelled, and claims 1, 4, 18, and 19 were amended.
Examiner notes claims 1, 2, 4, 6-10, and 18-20 have priority to the filing date May 17, 2017 due to at least one limitation not found in previous applications this case is related to. The limitation “interconnected chambers” in at least claims 1 and 18 are directed to embodiment shown in Figs. 25A-35C, which were not presented in previous applications.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4, 6-10, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any 
Examiner Marin notes although claim 3 was indicated as being allowable by the previous examiner in the Non-Final Rejection filed June 28, 2019, and since then claim 3 has been moved into claims 1 and 18. Examiner does not believe this case is in condition for an allowance at this time, for the reasons presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 10, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DeBusk (US Patent 4,788,972).
Regarding claim 1,  DeBusk discloses a vented garment (10, Fig. 1-3, examiner notes element 10 is a “vented garment” since it’s capable of being placed onto a person, Col. 1, line: 62-Col. 2, line: 1 and Col. 2, lines: 60-64) comprising at least one vented garment panel (combination of 14, 30, 12, 20, and 22), the at least one vented garment panel comprising: 
a first layer (14) and a second layer (30) affixed to each other at a plurality of seams (combination of 16, 20, 22, and 36, Fig. 2 and 3, examiner notes the first and second layer are “affixed to each other” through element 12), wherein the (16) activated by an application of energy (Col. 2, lines: 64-66, “activated by…energy” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), and wherein the plurality of seams (combination of 16, 20, 22, and 36) are collectively configured to define a plurality of interconnected chambers (see annotated Fig. 3 below, examiner notes the chambers, which are around element 12, are interconnected with each other around openings 20 and 22); 
a thermally-insulating material (12, Col. 3, lines: 31-34, examiner notes “polyester foam” is well known in the art as being a “thermally-insulating” material) contained within the plurality of interconnected chambers (see annotated Fig. 3 below); and 
at least one opening (20 and 22) on a portion of at least one seam of the plurality of seams (combination of 16, 20, 22, and 36, Fig. 2 and 3), the at least one opening (20 and 22) extending through the portion of the at least one seam, through the first layer, and through the second layer (examiner notes the limitation is shown in Fig. 3).  


    PNG
    media_image1.png
    346
    594
    media_image1.png
    Greyscale

Fig. 3-Examiner Annotated

DeBusk does not explicitly disclose an adhesive tape. 
However, examiner notes in Par. 0059 of Specification filed 05/17/2017, Applicant states “In the case of certain fabrics, a tape may not be needed if the fabrics can be bonded without the use of tape.”
Therefore , it would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention that the garment will equivale function without a tape, as evident in Par. 0059 of the original file Specification, in order to reduce manufacturing expenses and enhance flexibility of the garment.

Regarding claim 6, DeBusk discloses the plurality of seams (combination of 16, 20, 22, and 36, Fig. 2 and 3) are collectively arranged in a repeating pattern (examiner notes a “repeating pattern” is shown in Fig. 2).  

Regarding claim 7, DeBusk discloses at least one opening (20 and 22, Fig. 3) comprises an alphanumeric shape (examiner notes the opening is in the shape of an “O”).

Regarding claim 8, DeBusk discloses the plurality of seams (combination of 16, 20, 22, and 36, Fig. 2 and 3) comprise equal lengths (examiner notes the limitation is shown in Fig. 2).
  
Regarding claim 10, DeBusk discloses the plurality of seams (combination of 16, 20, 22, and 36, Fig. 2 and 3) comprise organic shapes (examiner notes an “organic shape” is shown in Fig. 2).

Regarding claim 18, DeBusk discloses a vented garment panel (10, Fig. 1-3, examiner notes element 10 is a “vented garment” since it’s capable of being placed onto a person, Col. 1, line: 62-Col. 2, line: 1 and Col. 2, lines: 60-64) for an insulated garment (“for an…garment” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), the vented garment panel comprising: 
a first layer (30) having a first surface (outer surface of element 30) and a second surface (inner surface of element 30), wherein the first surface is configured to be exposed to an external environment (“configured to…environment” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function); 
a second layer (14) having a third surface (18) and a fourth surface (13), wherein the third surface (18) is configured to be proximate to a wearer's body when the insulated garment is worn (Col. 2, lines: 59-66, “configured to…worn” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function); 
a plurality of seams (combination of 20, 22, 32, and 36, Fig. 2 and 3, examiner notes the first and second layer are “affixed to each other” through element 12) affixing the second surface of the first layer (inner surface of element 30) to the fourth surface of the second layer (13, examiner notes the first and second layer are “affixed to each other” through element 12) to collectively form two or more interconnected chambers (see annotated Fig. 3 above) between the first layer (30) and the second layer (14), wherein each seam of the plurality of seams is created with an adhesive (16), wherein the adhesive (16) is activated by an application of energy (Col. 2, lines: 64-66, “activated by…energy” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), and wherein each seam of the plurality of seams (combination of 20, 22, 32, and 36) is angularly oriented with respect to an adjacent seam of the plurality of seams (examiner notes “angularly oriented” seams are shown in Fig. 2); 
(12, Col. 3, lines: 31-34, examiner notes “polyester foam” is well known in the art as being a “thermally-insulating” material) within the two or more interconnected chambers (see annotated Fig. 3 above); and 
at least one opening (20 and 22) extending though at least one seam in the plurality of seams, through the first layer, and through the second layer (examiner notes the limitation is shown in Fig. 3).    
DeBusk does not explicitly disclose an adhesive tape. 
However, examiner notes in Par. 0059 of Specification filed 05/17/2017, Applicant states “In the case of certain fabrics, a tape may not be needed if the fabrics can be bonded without the use of tape.”
Therefore , it would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention that the garment will equivale function without a tape, as evident in Par. 0059 of the original file Specification, in order to reduce manufacturing expenses and enhance flexibility of the garment.

Regarding claim 20, DeBusk discloses the plurality of seams (combination of 20, 22, 32 and 36, Fig. 2 and 3) are created by one of an adhesive (32) applied to at least one of the second surface of the first layer (inner surface of element 30, Fig. 3)


Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DeBusk in view of Inoue et al. “Inoue” (US Patent 10,842,211).
	Regarding claim 2, DeBusk discloses the thermally-insulating fill material (12) comprises foam (Col. 3, lines: 31-34).
	DeBusk does not disclose the material comprises at least one of down and synthetic fiber.
	However, Inoue teaches yet another thermally insulated garment, wherein Inoue  teaches a thermally-insulating fill material (15, Fig. 3) comprises at least one of synthetic fiber (Col. 6, lines: 29-35 and Col. 7, lines: 3-5).  
	Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use synthetic fibers as taught by Inoue as the material for the thermally-insulating fill material of DeBusk. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because synthetic fibers are a well-known material for vented garments as taught by Inoue, in order to improve thermal insulation.

Regarding claim 19, DeBusk discloses the thermally-insulating fill material (12) within the two or more interconnected chambers (see annotated Fig. 3 above) comprises polyester foam (Col. 3, lines: 31-34,).
	DeBusk does not disclose the material comprises at least one of down and synthetic fiber.
	However, Inoue teaches yet another thermally insulated garment, wherein Inoue  teaches a thermally-insulating fill material (15, Fig. 3) comprises at least one of synthetic fiber (Col. 6, lines: 29-35 and Col. 7, lines: 3-5).  
Inoue as the material for the thermally-insulating fill material of DeBusk. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because synthetic fibers are a well-known material for vented garments as taught by Inoue, in order to improve thermal insulation.


Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over DeBusk in view of Bury (US PG Pub. 2007/0245448).
Regarding claim 4, DeBusk discloses the invention substantially as claimed above.
DeBusk does not disclose the plurality of seams are further reinforced by stitching.
However, Bury teaches yet another thermally insulated garment, wherein Bury teaches chambers (area around element 32, Fig. 2) created by stitching (22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seams as disclosed by DeBusk, by incorporating stitches as taught by Bury, wherein with this combination the seams would be “reinforced by stitching”, in order to prevent the vented garment panel from unintentionally coming undone.


Regarding claim 9, DeBusk discloses the invention substantially as claimed above.
DeBusk does not disclose the plurality of seams comprise different lengths.
However, Bury teaches yet another thermally insulated garment, wherein Bury teaches a plurality of seams (22, Fig. 1) comprise different lengths (see annotated Fig. 1 below).

    PNG
    media_image2.png
    326
    481
    media_image2.png
    Greyscale

Fig. 1-Examiner Annotated
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seams as disclosed by DeBusk, by having seams of different lengths as taught by Bury, in order to reduce manufacturing expenses.


Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAKOTA MARIN/Examiner, Art Unit 3732   
/KHALED ANNIS/Primary Examiner, Art Unit 3732